433 F.2d 356
NEW YORK CREDIT MEN'S ADJUSTMENT BUREAU, INC., as Assignee for the benefit of creditors of Sportone, Inc., Plaintiff-Appellant,v.Jose HEIBLUM, Defendant-Appellee.
No. 29526 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 12, 1970.

Appeal from United States District Court, Southern District of Florida at Miami; William O. Mehrtens, District Judge.
Herbert Stettin, Feibelman, Friedman, Hyman & Britton, Miami, Fla., for appellant.
James M. Henderson, Malcolm Lewis Kneale, Kneale, Roberts, Kneale, Starkweather & Henderson, Miami, Fla., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966.